I agree with the result reached by the majority in this case. However, I must disagree with the reasoning used to reach that result. In determining *Page 56 
that the language of the policy is ambiguous, the majority states that "motor vehicle" is not defined in the policy and that the applicable definition is found in R.C. 4501.01. I believe it is inappropriate to resort to the statutory definition in this case.
In support of this proposition, the majority relies uponMetropolitan P.  L. Ins. Co. v. Kott (1980), 62 Ohio St.2d 114, 16 O.O.3d 139, 403 N.E.2d 985, in which the Ohio Supreme Court looked to the language of R.C. 4501.01 in determining that a snowmobile was a motor vehicle. However, in that case, the insured conceded that the policy itself excluded coverage for injuries sustained in a snowmobile. Instead, he contended that R.C. 3937.18, which sets forth the required coverage for uninsured motorists provisions included snowmobiles within the meaning of "motor vehicle" as used in that statute and that the statutory requirements were incorporated into the insurance contract. In construing the meaning of a term within a statute, a court will naturally resort to other statutory provisions defining the term. This is not the case here. We are not interpreting a term as used in a statute, but as used in an insurance policy.
It is well settled that, in insurance policies, words and phrases are to be given their plain and ordinary meaning.Olmstead v. Lumbermens Mut. Ins. Co. (1970), 22 Ohio St.2d 212,216, 51 O.O.2d 285, 288, 259 N.E.2d 123, 126; New Amsterdam Cas.Co. v. Johnson (1914), 91 Ohio St. 155, 158, 110 N.E. 475, 475. In construing the language of this policy, I believe we should resort to the plain, ordinary meaning of the words "motor vehicle," not a statutory definition. Webster's Third International Dictionary (1986) 1476, defines a "motor vehicle" as "an automotive vehicle not operated on rails; * * * one with rubber tires for use on highways." Thus, considering the plain and ordinary meaning of the words used, the exclusion in the policy of coverage for being struck by a "motor vehicle * * * that runs on rails * * *" is ambiguous. Therefore, I concur with the majority that the policy must be liberally construed in favor of the insured and agree to affirm the judgment of the trial court. *Page 57